Appeal Dismissed and Memorandum Opinion filed January 14, 2020




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00712-CV

      DATRIL BOSTON D/B/A MR. DAY RENTS AND APARTMENT
                   EXPRESS, LLC, Appellants
                                        V.

LESLIE W.M. ADAMS, ATTORNEY AT LAW, PLLC D/B/A LESLIE W.M.
               ADAMS & ASSOCIATES, Appellee

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-21074

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed August 6, 2019. The notice of
appeal was filed September 5, 2019. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207.
      On December 5, 2019, this court ordered appellant to pay the appellate filing
fee on or before December 20, 2019, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2